Per curiam.
The State Bar of Georgia filed a formal complaint against Joab L. Kunin, alleging that he violated Standards 3 (engaging in illegal professional conduct involving moral turpitude), 31 (entering into an agreement to collect an illegal fee), and 45 (knowingly engaging in illegal conduct contrary to a disciplinary rule) of Bar Rule 4-102 (d). The formal complaint was based upon a complaint filed by the Investigative Panel which alleged that Kunin was indicted for felony possession of cocaine in violation of the Georgia Controlled Substances Act. The complaint further alleged that Kunin received approximately two grams of cocaine which he charged as a fee for legal services.1
Kunin failed to answer the formal complaint. The State Bar filed a motion for default under Bar Rule 4-212 (a). The special master granted the motion and recommended that Kunin be disbarred. The review panel agrees, and recommends that this Court disbar Kunin accordingly.
Upon consideration of the record in this case, this Court hereby *520adopts the review panel’s recommendation. Joab L. Kunin is hereby disbarred, and it is ordered that his name be removed from the roll of attorneys licensed to practice law in Georgia. Kunin is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interest of his clients, and to certify to this Court that he has satisfied the requirements of such rule.
Decided October 3, 1994.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.

Disbarred.


All the Justices concur.


 This Court previously found that Kunin posed a substantial threat to the public and suspended Kunin pending the outcome of these disciplinary proceedings. See Supreme Court Docket No. S93Y1189.